Citation Nr: 0629569	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, Veteran's sister


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from December 1969 
to December 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision issued by the RO in St. 
Paul, Minnesota, which denied the veteran's claim to reopen.  
In December 2002, the veteran requested a Board video 
hearing.  It was held in April 2003, and its transcript is 
associated with the file.  By an October 2003 decision, the 
Board reopened the claim and remanded it for further 
development, including a new VA examination.  Having 
completed the necessary development, the case has been 
returned to the Board for adjudication.  


FINDING OF FACT

The veteran is diagnosed to have "psychosis, NOS" in which 
a VA examiner opined was at least as likely as not related to 
service.   


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disorder are met.  38  U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Claim for service connection

The veteran asserts that his psychiatric symptoms were 
incurred in service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38  
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309.  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  A veteran may 
also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303.

The evidence of record reflects that the veteran has had a 
long, complicated psychiatric history.

The September 1969 pre-enlistment examination report 
reflected drug abuse and a diagnosis of adolescent type 
adjustment disorder was entered at enlistment in December 
1969 following a psychiatric consult.  During service, it 
appears that the veteran was absent without leave (AWOL) and 
treated by a state-run psychiatric hospital in September 
1970.  In one psychiatric report (September 11, 1970), a 
provider gave a diagnosis of schizophrenia, latent, 
undifferentiated type, and emotional instability reaction.  
Likewise, in another report (September 14, 1970), a provider 
diagnosed the veteran with schizophrenic reaction, latent 
type, barley compensated, rule out paranoid potential 
mentation, ego diffusion and marked depression.  Prior to 
release, the veteran underwent psychiatric evaluation, and an 
October 1970 psychiatric report noted an emotionally unstable 
personality manifested by anxiety, depressed mood, repeated 
AWOL, sporadic drug use and general poor conduct and 
efficiency.  The veteran was eventually separated from the 
service with a general discharge in December 1970.

Post-service, the veteran has had extensive psychiatric 
treatment, including medication, and hospitalizations by VA, 
private and state mental health providers.  He has had 
several psychiatric diagnosis, including personality 
disorder, major depression, schizophrenia, and substance 
abuse.  Most recently, following the 2003 Board remand, the 
veteran underwent a VA examination.  After examining the 
veteran and reviewing the record, the provider diagnosed the 
veteran to have psychosis, NOS, and personality disorder with 
antisocial features.  He further opined that the veteran's 
problems during and shortly after service were at least as 
likely as not manifestations of his psychotic disorder.  
While it was noted drug abuse most likely exacerbated the 
psychosis, the examiner concluded it probably did not cause 
it.  

Given this medical evidence reflecting the onset of a 
psychosis in service, the criteria to establish service 
connection for psychosis are met, and the appeal is granted.

II.  Duty to notify and assist 

Although the record reflects that the veteran was not 
provided notice with respect to the initial disability rating 
and effective-date elements of the claim, See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), or asked to provide any 
evidence in his possession in accordance with 38 C.F.R. § 
3.159,  in light of the favorable action taken herein, 
deciding the appeal at this time is not prejudicial to the 
veteran and
the RO will have the opportunity to provide the required 
notice when effectuating the award.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
psychosis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


